Appeal from a judgment of the Supreme Court at Special Term, entered April 22,1977 in Chemung County, which dismissed a writ of habeas corpus after a hearing. The issue is whether the New York State Board of Parole may add delinquent reformatory time to a subsequent maximum expiration date imposed for a crime committed while on parole. The Court of Appeals in Matter of Balmer v New York State Bd. of Parole (42 NY2d 939) found that such an addition of reformatory time would violate a convict’s right to due process. We reached a similar result in Matter of Dixon v Chairman, N. Y. State Bd. of Parole (58 AD2d 933). Judgment reversed, on the law, without costs, and matter remitted for further proceedings not inconsistent herewith. Mahoney, P. J., Sweeney, Kane, Main and Larkin, JJ., concur.